DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DALE MCCRAY,
                                 Appellant,

                                      v.

              COMCAST CABLE COMMUNICATIONS, LLC,
                           Appellee.

                               No. 4D21-376

                               [April 22, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 2019SC21401
and 2020AP27.

  Dale McCray, Boynton Beach, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and GERBER, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.